Citation Nr: 0714325	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2003 decision of the RO.

In his March 2004 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board at the RO.  This type of hearing is often called a 
travel Board hearing.  However, in a January 2005 statement, 
he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) 
(2006).

In May 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004 the AMC/RO scheduled the veteran for a VA 
examination, in part, because it found that further 
examination was necessary to evaluate the veteran's service-
connected disorder.  The veteran was scheduled for a VA 
mental disorders examination in April 2004; but failed to 
report.  Where a veteran fails without good cause to report 
for necessary examinations scheduled in conjunction with a 
claim for increase, the claim will be denied.  38 C.F.R. § 
3.655(a),(b) (2006).

In this case, however, there is no indication that the 
veteran was advised of the provisions of 38 C.F.R. § 3.655.  
Moreover, the record does not contain any indications as to 
how, or whether, the veteran was advised of his VA 
examination. Evidence of such notice is necessary for the 
Board to produce a decision that could withstand judicial 
review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should advise the veteran 
and his representative of the provisions 
of 38 C.F.R. § 3.655(a),(b).

2.  The AMC/RO should obtain copies of 
any notices sent to the veteran to 
report for the VA examination in April 
2004; as well as reports of any other 
communications, such as telephone calls, 
in which the VA medical center advised 
the veteran to report for the scheduled 
examination.

3.  If the VA medical center is unable 
to provide evidence that it notified the 
veteran of the scheduled examination, or 
if the veteran provides good cause for 
his failure to report for the scheduled 
examination, the AMC/RO should schedule 
the veteran for a new VA examination to 
evaluate the severity of his service-
connected generalized anxiety disorder.

If the veteran is scheduled for another 
VA examination, all appropriate tests 
and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail.  
If there are other psychiatric 
disorders found, in addition to 
generalized anxiety disorder, the 
examiner should reconcile the diagnoses 
and specify which symptoms are 
associated with each of the 
disorder(s).   If certain 
symptomatology cannot be dissociated 
from one disorder or another, it should 
be so indicated.  The claims file 
should be made available to the 
examiner.   The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected generalized 
anxiety disorder or other psychiatric 
disability that the examiner finds is 
related to generalized anxiety 
disorder.  It is imperative that the 
examiner include an explanation of the 
GAF score provided.

 4.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If this benefit is 
not granted to his satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




